Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites “wherein the quality of the lesion is evaluating by evaluating whether …”.  Appropriate correction is required.  This is unclear and appears to be grammatically incorrect.  It appears it should state “wherein the quality of the lesion is evaluated by evaluating whether …” and will be interpreted as such.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the step of ablating tissue to complete the lesion in one or more areas of fluorescence along the lesion which represent breaks or gaps in the lesion”.  It is unclear the relationship between the “one or more areas of fluorescence” and “the lesion”.  What does “along” require in this claim?  The claim states that the areas of fluorescence represents breaks or gaps in the lesion, but “areas … along the lesion” suggests in conjunction with or accompanying.  These are 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Brzozowski et al. 2016/0038027.
For claim 1, Brzozowski discloses a method for distinguishing lesions from de novo tissue ([0004, 0010, 0016]) comprising the steps of: 
administering an ICG composition to the patient ([0004, 0033] step a); 
forming one or more lesions at a surgical site ([0010] ablation step); 
applying energy of a type and in an amount sufficient to cause ICG in the patient to fluoresce ([0010] step b); 
obtaining an image of the tissue and lesion at the surgical site while the ICG fluoresces ([0010] step c); and 
distinguishing the lesion from surrounding de novo tissue based on areas of fluorescence to allow a user to evaluate the quality of the lesion ([0023, 0026, 0030] describes the ability to determine “wounded or burned or otherwise damaged tissue in a subject” based on the existence of perfusion).
For claim 2, Brzozowski discloses the method of claim 1, wherein areas of the lesion are characterized by a lack of fluorescence ([0030] describes areas that lack fluorescence as areas which lost perfusion, i.e. “the wounded, burned or otherwise damaged tissue”).
For claim 3, Brzozowski discloses the method of claim 1, wherein blood and the de novo tissue are characterized by areas of fluorescence ([0030] describes fluorescence may indicate bleeding).
For claim 4, Brzozowski discloses the method of claim 1, wherein the step of applying energy comprises applying light that has a wavelength that is sufficient to cause the ICG to fluoresce ([0033]).
For claim 5, Brzozowski discloses the method of claim 1, wherein the image is in real-time [0030].
For claim 7, Brzozowski discloses the method of claim 1, further including the step of filtering light that is captured by an imaging device to limit the light to a wavelength at which ICG fluoresces ([0044] emission filter 210; fig 1).
For claim 8, Brzozowski discloses the method of claim 1, further including the step of processing the filtered light to produce the image ([0044] describes image processing software on computer 150).
For claim 9, Brzozowski discloses the method of claim 7, wherein the wavelength is about 805 nm ([0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brzozowski and Lesh 6,164,283.
For claim 6, Brzozowski does not disclose the method of clam 1, further including the step of ablating tissue to complete the lesion in one or more areas of fluorescence along the further including the step of ablating tissue to complete the lesion in one or more areas of fluorescence along the lesion which represent breaks or gaps in the lesion” because it is the proper manner to form a circumferential conduction block.
For claim 11, modified Brzozowski as in claim 6 discloses the method of claim 1, wherein the quality of the lesion (Brzozowski: [0025, 0030] discusses evaluating the tissue after the ablation, i.e. step d) is evaluated by evaluating whether a continuous ablation ring is formed in the tissue as depicted by a lack of fluorescence along the continuous ablation ring (Lesh: abstract teaches a contiguous circumferential lesion is required to create a conduction block); wherein an image processor receives the images from endoscope of the surgical site and is configured to combine both visible light images of the surgical site which show anatomical landmarks with fluorescence images obtained with excitation light used to cause ICG in the patient to fluoresce and display the combined images as a single combined image (Brzozowski: [0068-0071] describes comparing pre and post treatment image, including the registration of the images).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brzozowski and Abbate et al. 2009/0177272.
For claim 10, Brzozowski does not disclose the method of claim 1, wherein a common ablation instrument includes both an energy emitter for forming the lesion and a light beam for applying energy of the type and in the amount sufficient to cause the ICG composition to fluoresce.  Abbate teaches a tool which can accommodate both a light source wherein a common ablation instrument includes both an energy emitter for forming the lesion and a light beam for applying energy of the type and in the amount sufficient to cause the ICG composition to fluoresce” because it reduces the number of shafts that need to be inserted into the subject by combining them into a singular unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Jae Woo/Examiner, Art Unit 3795